BENNETT, ROBERT B., Jr., Associate Judge.
We affirm that portion of the order of the trial court holding Lorenzo Hampton in contempt for failure to pay child support arrearages as ordered by the court.
Mr. Hampton has contended, and Ms. Adams, the appellee, has agreed, that the order contains an inappropriate provision for arrest without notice and hearing. Schedule “A” attached to the order contains the following language:
The parties shall, effective immediately, keep the Domestic Relations Department advised in writing of any change of the above information until such time as they fully complied with each and every condition of this judgment. Should either of them fail to do so, an order for their arrest may be issued without notice, and proper punishment imposed.
We remand this matter to the trial court for revision of this paragraph, including the striking of any provision for arrest and punishment without notice.
Affirmed in part; reversed in part; and remanded.
CAMPBELL, A.C.J., and SALCINES, J., Concur.